Case 5:18-cv-00153-RWS-CMC Document 681-1 Filed 08/25/21 Page 1 of 1 PageID #:
                                 25113



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION


 TRAVELPASS GROUP, LLC,
 PARTNER FUSION, INC., RESERVATION
 COUNTER, LLC

                  Plaintiffs,

 v.

 CAESARS ENTERTAINMENT                                  Civil Action No. 5:18-cv-00153-RWS-CMC
 CORPORATION, CHOICE HOTELS
 INTERNATIONAL, INC., HILTON
 DOMESTIC OPERATING COMPANY, INC.,
 HYATT HOTELS CORPORATION,
 MARRIOTT INTERNATIONAL, INC., RED
 ROOF INNS, INC., SIX CONTINENTS
 HOTELS, INC, WYNDHAM HOTEL
 GROUP, LLC

                  Defendants.


 ORDER ON JOINT MOTION TO DISMISS WITH PREJUDICE OF PLAINTIFFS AND
  CHOICE HOTELS INTERNATIONAL, INC. UNDER FED. R. CIV. P. 41(a)(2) & (c)

           The Court is in receipt of the joint motion to dismiss with prejudice of Plaintiffs

 TravelPass Group, LLC, Partner Fusion, Inc., and Reservation Counter, LLC (“Plaintiffs”) and

 Defendant and Counterclaimant Choice Hotels International, Inc. (“Choice”) (collectively, the

 “Parties”). Having considered the motion, it is ORDERED as follows:

           1.     Plaintiffs’ claims in this action against Choice are dismissed with prejudice;

           2.     Choice counterclaims in this action against Plaintiffs are dismissed with

 prejudice; and

           3.     The Parties shall bear their own costs and attorneys’ fees in connection with this

 action.
